DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Applicant’s response and amendments received August 25, 2022 are acknowledged.

Claim 2 has been canceled.
Claims 1and 11 have been amended.
Claims 1 and 3-12 are pending in the instant application.
Claims 3-7 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed April 2, 2021.

Claims 1 and 8-12 are under examination in this office action.


The declaration of inventor Ishigami under 37 CFR 1.132 is acknowledged and will be discussed in conjunction with the rejections to which it pertains.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed methods which administer “a substance which selectively suppresses B2 cells” for the purpose of treating or suppressing arteriosclerosis.  Independent claim 1 has been amended to recite that suppression of B2 cells occurs by “reducing CD23 positive cells” and that the substance is an antibody that binds the extracellular domain of CD23 (which is defined in claim 1 as being residues 48 to 321 of SEQ ID NO:4) and blocks the interaction between CD23 and IgE.  To support such claims, the specification discloses data from a mouse model system indicating that administration of anti-CD23 antibody clone B3B4 suppressed atherosclerosis in animals thus treated.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus. See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder. 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171,25 USPQ2d at 1606).  Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbFI v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some biological process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human CD23) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
It is noted that applicant has not claimed a product, but rather a method of administering a product.  However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product.  All claims presently under examination require administration of an antibody that has the functional properties of a) binding the extracellular domain of CD23 which is residues 48-321 of SEQ ID NO:4 as per claim 1, b) inhibiting the interaction between CD23 and IgE, and c) suppressing B2 cells by reducing CD23 positive cells.  Dependent claims such as 10 recite additional functional limitations, such as achieving specified percentages of B1 and B2 cells in patients.   

The instant specification teaches in paragraph [0014] that CD23 is a marker for B2 cells, and thus anything that reduces B2 cells will also necessarily reduce CD23 positive cells.  The specification does not exemplify a list of reagents that applicant believe possess these functional properties other than anti-CD23 antibodies which additionally have neutralizing, blocking or inhibitor activity, including by way of killing target cells via ADCC and/or CDC (see particularly paragraph [0018] of the instant specification).  With regard to antibodies that bind CD23, the specification indicates that antibodies which bind this antigen are known in the art, and indeed the antibody used in the working example was purchased from BD Pharmingen and was known to block binding of IgE to CD23 both in vivo and in vitro (see use sheet previously provided as well as paragraph [0047] of the specification).  Paragraphs [0014-0019] indicate that the anti-CD23 used in the claimed invention can have a myriad of additional activities including neutralizing, blocking, inhibiting, ADCC, and CDC, and that “In the present invention, an anti-CD23 antibody can have any of such activities as long as they can suppress B2 cells” (see paragraph [0018] in particular).  As such it appears that applicant believes that prior art antibodies that bind to CD23 and block or neutralize its activity (including via killing the cell expressing CD23) will be efficacious in the instant claimed methods, and indeed independent claim 1 has been amended to require the substance that is administered be an antibody that binds to the extracellular domain of CD23 and that blocks binding of IgE to CD23.  As already discussed above, the working examples were performed with the commercially available B3B4 antibody.  Also, the specification indicates that many anti-CD23 antibodies are already known in the art for human administration, such as those disclosed in WO 98/37099 (of record on the 4/2/21 form 892).  However, as evidenced by WO 98/37099, anti-CD23 antibodies that act as agonists and antagonists for modulating IgE production were known in the art (see for example page 14), and inspection of the data presented in WO 98/37099 indicates that effector function found in the constant domain played a large role in observed activity as a panel of antibodies having the same antigen binding domain (and thus binding the same epitope pf the CD23 antigen) displayed a wide range of activity spanning from ineffective to highly potent (see pages 18-20 and Figures 1-7).   It is important to point out that the specification teaches that CD23 is a surface marker expressed on B2 cells and thus anything that removes B2 cells will necessarily also remove CD23 positive cells and vice versa.  As has been discussed above, the antibodies administered as part of the instant claimed methods have multiple functional properties, namely a) binding to the extracellular domain of human CD23, b) blocking the binding of IgE to CD23, and c) suppressing B2 cells by reducing CD23 positive cells.  Notably, while the art does contain many examples of antibodies that bind CD23 and in so doing block IgE binding to the CD23 receptor, it does not appear that any of such antibodies are disclosed as having the functional property of suppressing B2 cells by reducing CD23 positive cells.  Also, as pointed out above, the specification teaches that anti-CD23 antibodies disclosed in WO 98/37099 are suitable for use in the instant invention yet the activity of the antibodies of the WO 98/37099 document varied based upon the Fc domain (or lack thereof as data concerning the bivalent antibody fragment F(ab’)2 are also disclosed) even though they all bound to the extracellular domain, many even binding to exactly the same epitope as the VH and VL domains were identical in sequence.  The instant specification provides working examples in mice that a full length B3B4 antibody that has the IgG2a isotype depleted B2 cells subsequent to administration (see most particularly the paragraph spanning pages 21 and 22).  The specification does not appear to disclose data indicating that such results were also obtained when using a different anti-CD23 antibody binding a different extracellular epitope, or when using a monovalent form or an antibody lacking effector function, or both such as an Fab of B3B4 which would still bind the same epitope of CD23 and thereby block IgE binding to CD23 even though such as fab could not crosslink the CD23 receptor and would be devoid of effector functions including CDC and ADCC.  Thus, based upon the evidence presently of record it is not clear that simply binding to CD23 at an epitope that inhibits IgE binding to CD23 is sufficient to “selectively suppress B2 cells by reducing CD23 positive cells”.  Note that based upon the evidence of record it is not clear what structure, or correlation between structure and function, is required to be present in the administered antibody in order to give rise to all of the recited functional properties recited in the independent claim, namely a) binding the extracellular domain of CD23 which is residues 48-321 of SEQ ID NO:4 as per claim 1, b) inhibiting the interaction between CD23 and IgE, and c) suppressing B2 cells by reducing CD23 positive cells.  While such properties are present in the rat anti-mouse CD23 antibody named B3B4 as used in the instant disclosed working examples, it is not clear what exact structure gives rise to these functions and given the data of the WO 98/37099 document that antibodies binding similar and even the exact same epitope can have different in vivo functional properties it does not appear reasonable that all anti-CD23 antibodies that inhibit binding of IgE to CD23 will have all of the functional properties recited in the independent claim.  Therefore, artisans would reasonably conclude that applicant was not in possession of the full breadth of anti-CD23 antibody substances which selectively suppress B2 cells by reducing CD23 positive cells at the time the instant application was filed.  Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.

Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the independent claim has been amended to add additional limitations and thus the rejection has been overcome.
These arguments have been considered and are not persuasive.  As discussed above, based upon the data presently of record it does not appear that all antibodies which bind to CD23 and block binding of IgE to CD23 will necessarily have the additional functional property of suppressing B2 cells by reducing CD23 positive cells.  Additionally, the results obtained in the working examples of the instant specification do not appear to have been replicated with an antibody distinct from B3B4 and a single antibody does not appear to be reasonably representative of the genus of antibody reagents administered as part of the instant claimed methods.  As discussed in the rejection of record, reciting an epitope bound by an antibody describes the antigen and not the antibody itself as a myriad of antibody structures can bind the same epitope as demonstrated by for example Edwards et al. Lloyd et al. and Goel et al. as discussed above.  See also the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018 as is also discussed above which indicates that in general describing an antibody by what it binds is typically insufficient to describe the antibody itself.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 8-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kyaw et al. (PLoS One. 2013;8(4):e60430) has been withdrawn in view of applicant’s claim amendments received August 25, 2022.
Specifically, the independent claim has been amended to require the administered antibodies to bind CD23 and the antibodies used in the methods of Kyaw et al. bind a different antigen preset on B2 cells.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw et al. (PLoS One. 2013;8(4):e60430, of record) in view of Baumgarth (of record) and in view of Glaser et al. (WO 2009/043051, of record).
Kyaw et al. disclose that the administration of antibodies that bind the BAFF receptor selectively removed B2 B cells while sparing other B cell populations and effectively inhibited the development of, and the progression of previously established atherosclerosis (see entire document, particularly the abstract, Introduction, and Discussion sections).  The subjects used in the studies of Kyaw et al. were fed a high fat diet (see particularly the paragraph spanning the left and right columns of page 2 titled Animals and Experimental Design).  Kyaw et al. indicate that their methods are an improvement over methods of treatment using anti-CD20 antibodies which target all B cells as using anti-BAFFR antibodies depletes atherogenic B2 cells while sparing atheroprotective B1a cells (see particularly the right column of page 11 as well as Figure 2).  They also teach that the effects of anti-BAFFR treatment upon atherosclerosis are independent of plasma lipid concentrations (see particularly the first paragraph of the right column of page 10).  As per paragraph [0019] of the instant specification, note that atherosclerosis is a type of arteriosclerosis.  
The teachings of Kyaw have been discussed above, and while they disclose administering anti-BAFFR antibodies to inhibit atherosclerosis and that such a method is an improvement over administration of anti-CD20 antibodies which deplete all B cell types because anti-BAFFR antibodies deplete atherogenic B2 cells while sparing atheroprotective B1a cells, Kyaw et al. do not disclose administration of anti-CD23 antibodies.
Baumgarth teaches that CD23 is a marker that is expressed on B2 B cells and is not expressed on B1a or B1b B cells (see entire document, particularly Figure 1 and Table 1).
Glaser et al. disclose antibodies that bind CD23, and in particular disclose that antibodies that have increased CD23 crosslinking ability are more potent in eliminating B cells that express the CD23 antigen (see entire document, particularly the abstract, claims, and page 19).  Such antibodies are disclosed as being humanized, with humanized antibodies being less immunogenic for administration to humans due to the removal of non-human sequence from the antibody structure (see for example pages 37 and 50-57).  
Therefore, it would have been obvious to a person at the time of the instant invention to have substituted the anti-CD23 antibodies of Glaser et al. for the anti-BAFFR antibodies of Kyaw et al. when performing the methods of Kyaw et al.  The ordinary artisan would have been motivated to do so as said artisan would know that CD23 was not expressed on B1 cells but is expressed on B2 cells as evidenced by Baumgarth, and by using the anti-CD23 antibodies with enhanced crosslinking abilities as disclosed by Glaser et al., artisans would enjoy the advantage of more potent elimination of the atherogenic B2 while still sparing the atheroprotective B1a cells as was taught to occur by Kyaw et al.  Additionally, artisans would reasonably accept the mouse model of Kyaw et al. as being relevant to human disease, and would seek to treat human disease using humanized antibodies in order to reduce the immunogenicity of the administered antibody so as to reduce the change of eliciting an anti-therapeutic antibody immune response which would lessen the efficacy of antibody therapy.       

Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.  Applicant argues on many grounds and has supplied the declaration of inventor Ishigami under 37 CFR 1.132 in an attempt to overcome the rejection.  Applicant asserts that there is no motivation to combine the references, asserts that it is unobvious that B2 cells are suppressed by systemic administration of anti-CD23 antibodies, asserts that the anti-CD23 antibodies disclosed by Glaser et al do not read upon the “anti-CD23 antibody” administered as part of the claimed invention, and argue that the claimed method blocks binding of IgE to CD23.     
These arguments have been considered and have not been found persuasive.  Applicant argues that while Kyaw et al. discuss the treatment of arteriosclerosis, Baumgarth and Glaser do not discuss arteriosclerosis and as such applicant believes there is no motivation to combine the teachings.
Applicant is reminded that the standard for obviousness is what the art as a whole indicates to a person of ordinary skill and thus the fact that a given reference does or does not disclose a particular term or idea is simply evidence that the invention as claimed is not anticipated as the other art references can supply the limitation in question.  The rejection sets forth why based upon the art of Kyaw et al. artisans would know that it the depletion of B2 B cells is important and why artisans would have been motivated to substitute anti-CD23 antibodies, in particular the potent anti-CD23 antibodies of Glaser et al. for those used in the methods of Kyaw et al. as CD23 is an antigen that was known to be expressed on B2 cells but not B1a or B1b cells and thus targeting CD23 would reduce B2 cells while sparing B1a and B1b populations.   
Applicant has also argued that CD23 is expressed on cells other than B2 B cells and therefore artisans would not substitute anti-CD23 for anti-BAFFR with a reasonable expectation of success.
This argument has been considered and is not persuasive.  In their discussion section on page 10, Kyaw et al. state that B2 B cells are important proatherogenic lymphocytes known to promote development and progression of atherosclerosis and that specific targeting of this B cell subtype is an important therapeutic strategy to prevent both development and also progression of already established atherosclerotic lesions to more complex lesions that may lead to heart attacks and strokes.  As acknowledged by applicant, BAFFR is not solely expressed on B2 B cells as it can also be found on some T cell subsets.  See for example Rodig et al. (see entire document particularly the abstract, Introduction and Discussion sections).  It should be noted that BAFFR expression is high on mature, circulating B2 B cells (see for example the top paragraph of page 6 of 9 from applicant’s response dated 8/25/2022 as well as the paragraph spanning pages 1117 and 1118 of Rodig et al.) and that the follicular B2 cells that are CD23+ as per Figure 1 of Baumgarth et al. are circulating B cells.  Thus, both BAFFR and CD23 are expressed on circulating mature B cells and both are also expressed on other cells in addition to mature B2 B cells.  Therefore, artisans would not be dissuaded from using an anti-CD23 antibody to target B2 B cells as has been argued by applicant.    
Applicant has argued that the anti-CD23 antibodies disclosed by Glaser et al. are not “anti-CD23 antibodies” as per independent claim 1 and as supplied the declaration of inventor Ishigami under 37 CFR 1.132 to support this opinion.  Applicant acknowledges that Glaser et al. disclose multivalent antibody forms that bind CD23 but is of the opinion that the term “antibody” is limited to conventional bivalent antibody reagents with two antigen binding sites and that artisans would always use other words such as “multivalent” if a higher order structure is desired, with such an opinion being set forth by inventor Ishigami as part of the declaration.  Applicant further argues the instant invention is non-obvious because the data of Glaser using a tetravalent construct induced apoptosis while a bivalent construct did not and thus since in applicant’s opinion the instant claims are limited to administering only bivalent antibodies the motivation set forth in the rejection of expecting a more potent elimination of B2 cells would not be expected to be observed.
These arguments have been considered and are not persuasive.  Applicant is reminded that the specification as filed is controlling for the meaning of terms, and that if applicant intends a term to have a special meaning it must be set forth clearly in the specification as originally filed.  The instant specification does not appear to set forth any definition concerning what structure an antibody can or cannot have, such as valency, presence of Fc domains, etc.  The declaration of inventor Ishigami provides a lengthy discourse on the difference between “synthetic pharmaceuticals” and “biopharmaceuticals” (neither term appears to be present in the specification as originally filed), asserts that third generation biopharmaceuticals include Fab, bispecific antibodies, and camelid VHH and that “all of these attempts to develop third generation biopharmaceuticals are still at the experimental or laboratory stage” (see particularly the bottom of page 6 of the declaration) and asserts that when discussing multivalent antibodies artisans would not simply indicate “antibody” and would always expressly indicate “multivalent antibody”.  Inventor Ishigami further is of the opinion that “When the term “anti-CD23 antibody” is used without any particular definition, those skilled in the art at the time of filing the present application interpreted the term as meaning an ordinary antibody belonging to second-generation biopharmaceuticals and not encompassing multivalent anti-CD23 antibodies belonging to third-generation biopharmaceuticals.”
As part of the declaration, inventor Ishigami quotes paragraphs 14-18 of the instant specification, which are also reproduced herein:

    PNG
    media_image1.png
    159
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    576
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    140
    552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    206
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    325
    571
    media_image5.png
    Greyscale

  
    PNG
    media_image6.png
    164
    560
    media_image6.png
    Greyscale


It should be pointed out that all of paragraphs 14-18 of the instant specification provide examples of what is encompassed by the term “antibody” but such guidance is not a definition.  Therefore, this guidance is not limiting concerning what is or is not an “antibody” as recited in the instant claims.  The declaration asserts that the antibodies of Glaser are “multivalent” and therefor don’t count as “antibodies” even though they are explicitly disclosed as being antibodies by Glaser et al.  As evidenced by Merriam Webster’s Collegiate Dictionary, 10th edition, “multi” simply means “more than one” and thus a secreted bivalent IgG antibody is technically “multivalent” as it contains more than one antigen binding site (i.e. it has 2 binding sites).  Further, prior art artisans such as Harris et al. (WO 2009/111085) disclose administering anti-CD23 antibodies to treat cancer, with “antibodies” being explicitly disclosed as comprising valencies greater than 2, such as IgM antibodies which have 10 antigen binding sites in addition to monovalent fragments such as Fab and scFv (see entire document, most particularly paragraphs [0036-0052]).  Indeed, paragraph [0036] of Harris explicitly states “Unless specifically referring to full-sized antibodies such as naturally-occurring antibodies, the term “CD23 antibodies” encompasses full-sized antibodies as well as antigen-binding fragments, variants, analogs, or derivatives of such antibodies, e.g. naturally occurring antibody or immunoglobulin molecules or engineered antibody molecules or fragments that bind antigen in a manner similar to antibody molecules.”  Also, paragraph [0037] of Harris states that “The terms “antibody” and “immunoglobulin” are used interchangeably herein” wile paragraph [0038] states” All immunoglobulin classes are clearly within the scope of the present invention”.  Thus, as clearly demonstrated by Harris et al., artisans would not believe that the term “CD23 antibody” is limited only to full length bivalent IgG molecules as has been apparently asserted by inventor Ishigami in the declaration, especially as “bivalent” is just a species within the genus of “multivalent”.  Also, as mentioned earlier, inventor Ishigami asserts in the declaration that third generation biopharmaceuticals include Fab, bispecific antibodies, and camelid VHH and that “all of these attempts to develop third generation biopharmaceuticals are still at the experimental or laboratory stage” (see particularly the bottom of page 6 of the declaration).  Such a statement is demonstrably false.  Fab fragments have been FDA approved for therapeutic human administration for over two decades at this point as evidenced by the product use sheets for CROFAB (snakebites, 2000) and DIGIFAB (digoxin overdose, 2001).  Additional Fab antibody products as well as bivalent antibodies, camelid VHH antibodies, and antibody-drug conjugates have also gained FDA regulatory approval (Lu et al., see entire document most particularly Table 1) and thus declarant’s assertion that all such reagents are “still at the experimental or laboratory stage” is incorrect.  Further, the instant claimed methods are not limited to administration of FDA approved antibodies, and while potentially incomplete it is notable that the list of US FDA approved antibodies provided by Table 1 of Lu et al. has no entry for antibodies that bind CD23.  The breadth of the claimed invention is not limited to the repurposing of reagents that have already been clinically approved for in vivo human administration to treat other diseases and/or conditions.  Further, it should be pointed out that WO 98/37099 expressly teaches that anti-CD23 antibodies with enhanced crosslinking ability are contemplated as being part of their invention on page 8 as reproduced below

    PNG
    media_image7.png
    217
    502
    media_image7.png
    Greyscale

Thus, the exemplification of the instant specification concerning the use of “anti-CD23 antibodies” disclosed in WO 98/37099 as set forth in paragraph [0015] of the instant specification necessarily includes “multivalent” antibodies which declarant asserts are not “anti-CD23 antibodies”.  As such declarant’s assertions appear to be a direct contradiction of the exemplification found in the specification as filed.  Thus, for all of the aforementioned reasons, the attempt by declarant to define claim terms post-filing as a means to distinguish the claimed invention over the teachings of the prior art is not persuasive.
Applicant’s last argument is that the antibodies used in the claimed methods block the binding of IgE to CD23.
While a true statement by applicant, such an argument fails to distinguish over the prior art.  As has been stated many times at this point, paragraph [0015] of the instant specification indicates that the antibodies of WO 98/37099 are suitable for use in the instant claimed methods.  The antibodies disclosed in WO 98/37099 are also disclosed by Glaser et al. as being the starting point for their anti-CD23 antibodies with improved crosslinking activity (compare for example page 5 of Glaser et al. to page 8 and Figure 1 of the WO 98/37099 document).  Thus, the antibodies disclosed by Glaser et al. have the functional properties argued by applicant.   



No claims are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644